Citation Nr: 0725086	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the case is 
with the RO in Newark, New Jersey. 

In the Substantive Appeal filed in August 2005, the veteran 
withdrew from his appeal his claim of entitlement to service 
connection for post-traumatic stress disorder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
In a July 2007 letter, the veteran's representative indicated 
that the veteran wanted a hearing with preference to a local 
hearing before a Decision Review Officer (DRO) at the RO in 
Philadelphia, Pennsylvania, over a hearing before a Veterans 
Law Judge from a traveling section of the Board.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
local hearing before a DRO at the RO in 
Philadelphia, Pennsylvania at the next 
available opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



